Citation Nr: 0512737	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  96 41-149	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for fibromyalgia 
and costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1982 to 
May 1994.

This case comes to the Board of Veterans' Appeals (Board) 
originally from a September 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted the veteran's claim for service 
connection for fibromyalgia and costochondritis and assigned 
an initial 0 percent (i.e., noncompensable) rating.  He filed 
a timely appeal for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

In June 1995, the veteran and his wife testified before a 
hearing review officer at the RO.  In April 1996, the hearing 
review officer issued a rating decision continuing the 0 
percent rating for the fibromyalgia.  

During the pendency of this claim, effective May 7, 1996, new 
rating criteria under diagnostic code (DC) 5025 were created 
to evaluate fibromyalgia.  See 61 Fed. Reg. 20438-03 (May 7, 
1996) (codified at 38 C.F.R. § 4.71a, DC 5025).  Prior to 
this, fibromyalgia was evaluated, by analogy, using the 
rating criteria for the various muscular groups affected.  
Because of this change in the law, in September 1998, the 
Board remanded the case to the RO so the new regulation could 
be considered.  In February 2003, the RO issued a 
supplemental statement of the case (SSOC), applying the new 
DC to the veteran's fibromyalgia and continuing its 
noncompensable rating, and returned the case to the Board for 
further appellate review.

In July 2003, the Board remanded the case again - this time 
for additional evidentiary development.  Specifically, the 
Board directed the RO to schedule the veteran for a VA 
examination by a rheumatologist to determine the nature and 
extent of his fibromyalgia and costochondritis.  In November 
2004, the veteran called the VA Medical Center (VAMC) in 
Durham, North Carolina, to state that he would not be able to 
schedule a medical examination because of his work schedule.  
In November 2004, the RO issued another SSOC continuing the 0 
percent rating.  The RO in Winston-Salem, North Carolina, 
which now has jurisdiction over the case, returned it to the 
Board for further appellate review.  


FINDING OF FACT

Since filing his claim, the veteran's fibromyalgia and 
costochondritis have caused recurrent musculoskeletal pain, 
but the pain has not been widespread on objective physical 
examination and has been no more than moderate in nature.  


CONCLUSION OF LAW

The criteria are met for an initial 10 percent rating, but no 
higher, for fibromyalgia and costochondritis.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.20, 4.40, 
4.72, 4.73, DC 5322 (1995); 38 C.F.R § 4.71a, DC 5025 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 119-120.  

The VCAA was enacted after the RO's initial decision in this 
case, but during the pendency of this appeal.  Accordingly, 
the RO sent the veteran notice of the VCAA in August 2001, 
and the Appeals Management Center (AMC) sent him another 
notice in March 2004.  So it would seem compliance with the 
explicit timing requirements of §5103(a) is impossible 
without the nullification of the RO's initial decisions.  But 
in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, VCAA notices were sent after the ROs' initial 
unfavorable decision, it is appropriate for the Board to 
remand the claim to the RO for further development and 
readjudication.  

But, here, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
merely harmless error.  As mentioned, the RO provided the 
requisite VCAA notice in August 2001, and the AMC sent him 
another notice in March 2004.  This case has been remanded 
twice already and he has been given every opportunity to 
submit additional evidence and argument in response and in 
support of his claim.  Therefore, notwithstanding the 
requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal at this juncture is not 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
2005 WL 957317, at *17 (Vet. App. Apr. 14, 2005) (The Court 
stated that an error with regard to the timing of the notice 
does not have the natural effect of producing prejudice, and, 
therefore, the appellant must plead it specifically).  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the August 2001 and March 2004 VCAA letters provided 
the veteran with notice of the evidence necessary to support 
his claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
March 2004 VCAA letter also specifically requested him to 
inform the AMC if he had any evidence in his possession that 
pertained to his claim.  Thus, these two letters provided 
satisfactory VCAA notice in accordance with § 3.159(b)(1) and 
Pelegrini II.

With respect to the VCAA letters of August 2001 and March 
2004, the veteran was requested to respond within 60 days.  
The letters also informed him that he could take up to one 
year to respond without jeopardizing the potential effective 
date for compensation - should, in fact, his claim be 
granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
were already on record along with private medical records 
from Lutheran Medical Center and VA outpatient treatment 
(VAOPT) records.  In the March 2004 letter, the AMC asked him 
for information regarding any treatment for fibromyalgia or 
costochondritis since September 1997.  It was explained that 
if relevant medical records existed, VA would assist him in 
obtaining them.  Over 1 year has passed and he has not 
responded to this request.  See 38 C.F.R. § 3.159(c)(1)(i) & 
(c)(2)(i) (2004) (The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records).

In addition, pursuant to the Board's July 2003 remand, the 
veteran was notified in March 2004 that a VA medical 
examination would be scheduled to assess the severity of his 
fibromyalgia and costochondritis.  He was notified that if he 
did not report for the examination, his claim would be rated 
based on the evidence of record.  He was also notified that 
without an examination, VA can deny his claim.  In November 
2004, he indicated that he could not be scheduled for an 
examination because of his work schedule.  

In sum, the record reflects that the facts pertinent to this 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will address the merits of the claim.


Factual Background

The veteran's SMRs and private medical records from Lutheran 
Medical Center indicate that the symptoms associated with his 
fibromyalgia and costochondritis first began in the late 
1980s with pain in his chest and cervical spine.  A 1991 
Medical Board report indicates he was diagnosed with 
costochondritis.  In March 1992, he complained about pain 
spreading throughout his body.  A September 1993 Medical 
Board report indicates a diagnosis of costochondritis with a 
question of fibromyalgia.  A November 1994 Medical Board 
Report notes diagnoses of fibromyalgia, costochondritis, 
ruptured Achilles tendon of the left foot, gastroesophageal 
reflux, and Grade II spondylolisthesis at the L5-S1 level.

The report of the August 1994 VA examination indicates the 
veteran reported pain and aching in his left Achilles tendon, 
and low back.  He also complained of muscle tightness in his 
upper arms, upper back and chest.  He was diagnosed with, 
among other things, fibromyalgia, spondylolisthesis, and a 
ruptured left Achilles tendon.  

In September 1994, the RO granted his claim for service 
connection for fibromyalgia and costochondritis together, and 
assigned a 0 percent rating.  

In June 1995, the veteran and his wife testified before a 
hearing officer at the RO in New Orleans.  The veteran 
provided testimony as to the medical definition and typical 
symptoms related to fibromyalgia.  (see transcript of the 
hearing, pgs. 2-5).  He also explained that he was first 
diagnosed with costochondritis after experiencing pain in his 
chest (p. 6).  He said that the pain persisted, no 
inflammation was found, and eventually he pain spread 
throughout his body (p. 6).  So the diagnosis was changed to 
fibromyalgia (pg. 6).  He said he tried medications to treat 
the symptoms of fibromyalgia, but the medications made him 
too drowsy and he no longer took them (pgs. 7-8).  He 
described recurring pain in his upper and lower back, 
shoulders, and calf muscle (pg. 8).  He said he could not sit 
for long periods of time, his muscles felt fatigued and he 
could not run or stand up on his toes (pg. 13).  His wife 
testified that he had difficulty singing in choir because he 
could not stand for long periods of time (pg. 15).  She also 
stated that he was not sleeping well and was under a lot of 
stress because of it (pg. 15).  The hearing officer explained 
to the veteran that he thought another examination by a 
specialist was warranted, and the veteran agreed to another 
examination at the hearing (p. 30).  After the hearing, 
however, the veteran telephoned the hearing officer and told 
him that he would not attend an additional examination (see 
report of contact, VA Form 119).

Several years later, in December 2002, the veteran underwent 
a VA medical examination.  The report of that examination 
indicates he gave a history of pain in his scapular area 
between his shoulder blades beginning in 1986.  In 1990, he 
had a motor vehicle accident (MVA) that aggravated his 
shoulder girdle and upper back.  Since then, he stated that 
he developed tender spots in his anterior chest and arms.  In 
1992, he partially ruptured his Achilles tendon.  He also 
complained that fatigue and pain in his left leg and calf 
have been limiting factors.  He said he could not take 
medication because it makes him too drowsy the next day.  He 
reported some relief through massage therapy given by a 
friend.  He said he had not lost work directly due to 
symptoms of fibromyalgia.  

Upon physical examination, the veteran appeared anxious.  He 
had tenderness at the right wrist joint with maximum 
extension and flexion.  There was no swelling, but mild 
direct tenderness to palpation.  He had tenderness at the 
left Achilles tendon and there was some pain in the area at 
the insertion point with motion of the left ankle.  There was 
no left calf atrophy.  With regard to tender points, he was 
not tender around his trapezius muscles in his upper back and 
in his neck and anterior chest.  He said that these areas 
would be tender after he had examined them several hours 
later, but were not directly tender.  He was tender along the 
left superior hip and along the aspect of the left thigh.  He 
had some tenderness in his left calf.  He was not tender 
along the right side.  He was tender in the forearm muscles 
slightly on the right, but not in the upper arms bilaterally.  
His strength was normal in the upper and lower extremities.



In terms of a diagnosis, the examiner stated as follows:

This patient does have widespread musculoskeletal 
complaint as described.  With regard to tender 
points, he is somewhat atypical for fibromyalgia 
patients in that most fibromyalgia patients are 
tender at the time of compression and the 
shoulder girdle and upper back and anterior chest 
are commonly involved.  This patient has none of 
this involvement.  He does have tenderness as 
described in the right forearm, the left lateral 
hip, and down onto his legs.  He describes a 
profound sleep disturbance related to anxiety.  
He has had headache in the past, very severe, 
this is not as severe presently.  He does not 
have any symptoms suggestive of irritable bowel.  
It is this examiner's opinion that this veteran 
does not meet the classic criteria of 
fibromyalgia in that he does not have 11/18 
tender points present on this exam today.  He 
does have classic features of fibromyalgia in 
that he has widespread musculoskeletal pain and 
sleep disturbance.  I think it is likely that he 
has an underlying anxiety disorder which has been 
inadequately treated.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2004).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Furthermore, when, as here, the governing law or regulations 
change during the pendency of an appeal, the most favorable 
version generally will be applied.  This determination 
depends on the facts of each case.  VAOGCPREC 11-97 at 2 
(Mar. 25, 1997).  Whichever version applies, all evidence on 
file must be considered, but the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior 
version shall apply to periods preceding the amendment but 
may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (a liberalizing law shall not be 
earlier than the effective date thereof)).  See, too, 
38 C.F.R. § 3.114 (2004).

In this case, as mentioned, rating criteria for fibromyalgia 
were created and became effective on May 7, 1996.  Prior to 
May 7, 1996, fibromyalgia was rated by analogy to injuries to 
the various muscle groups affected.  Accordingly, for the 
period prior to May 7, 1996, only analogous rating criteria 
can be applied.  After May 7, 1996, the new rating criteria 
for fibromyalgia may be applied if they are more beneficial 
to the veteran.  

In September 1994, the RO evaluated the veteran's 
fibromyalgia, by analogy, using DC 5322, which is used to 
evaluate injuries to muscle group XXII; these consist of 
muscles of the front of the neck - trapezius I (clavicular 
insertion); sternocleidomastoid; the "hyoid" muscles; 
sternothyroid; and digastric. (Function:  Rotary and forward 
movements of the head; respiration; deglutition.)  38 C.F.R. 
§ 4.73, DC 5322 (1995).  Under this DC, slight injuries 
warrant a 0 percent rating, moderate injuries a 10 percent 
rating, moderately severe a 20 percent rating, and severe a 
30 percent rating.  Id.  

The rating criteria created for fibromyalgia, which became 
effective on May 7, 1996, are outlined in 38 C.F.R. § 4.71a, 
DC 5025.  Fibromyalgia with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's like 
symptoms, that require continuous medication for control 
warrant a 10 percent rating.  Symptoms that are episodic, 
with exacerbations often precipitated by environmental or 
emotional stress or my overexertion but that are present more 
than one-third of the time, warrant a 20 percent rating.  
Symptoms that are constant, or nearly so, and refractory to 
therapy, warrant a 40 percent rating.  38 C.F.R. § 4.71a, DC 
5025 (2004). 

DC 5025 defines "widespread pain" as pain in both the left 
and right side of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  Id.

In addition, when determining the severity of musculoskeletal 
disabilities such as the one at issue, VA must consider the 
extent the veteran may have additional functional impairment 
above and beyond what is objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As an initial matter, the Board reiterates that VA attempted 
to schedule the veteran for a VA medical examination to 
assess the current severity of his fibromyalgia in light of 
the July 2003 remand.  And as stated, he indicated that his 
work schedule would not allow for it.  Unfortunately, in this 
case, there are not many treatment records available or other 
medical evidence from which to base an evaluation.  Under 38 
C.F.R. § 3.655(b), when a claimant fails to report for an 
examination that was scheduled in conjunction with a claim 
for an increased rating, the claim must be denied.  In this 
case, however, the veteran did not fail to report to an 
examination, but he did refuse for one to be scheduled.  As 
such, the Board will review the existing evidence on record 
(specifically, his prior December 2002 VA examination and 
VAOPT records).  

The veteran's medical history clearly indicates a diagnosis 
of fibromyalgia in 1993 during his military service.  But 
upon VA examination, in December 2002, the examiner stated 
the veteran did not technically meet the criteria for a 
diagnosis of fibromyalgia because he did not have 11/18 
tender pressure points.  Also, on objective physical 
examination, he did not have widespread musculoskeletal pain 
- meaning pain in both the left and right sides of the body 
that is both above and below the waist.  So according to the 
results of that examination, he does not meet the 
requirements for a compensable rating under DC 5025.  To be 
entitled to a 10 percent rating, he would have to demonstrate 
widespread musculoskeletal pain requiring continuous 
medication for control.  This is not the case here.

As the veteran described at his hearing, the Board 
acknowledges that the nature of fibromyalgia is such that 
symptoms may be more severe or "flare-up" at certain times.  
So, as alluded to earlier, VA must also take this into 
account in addition to the results of an objective physical 
examination on a particular day.  See DeLuca v. Brown, 8 Vet. 
App. at 204-7.

Since there are repeated indications of pain, it is 
reasonable to presume there are times when the veteran has 
some measure of associated functional impairment-albeit 
apparently no more than slight.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2004) recognize painful motion with joint or 
periarticular pathology as productive of disability.  This is 
usually in the context of musculoskeletal disabilities 
involving joints, where there is, say, additional limitation 
of motion above and beyond that normally shown on objective 
clinical testing due to the extent of the pain or painful 
motion.  See DeLuca v. Brown, 8 Vet. App. at 204-7.  But 
under the facts and circumstances of this case, it is equally 
applicable, especially if all reasonable doubt is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
see, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Therefore, as explained further below, the Board grants a 10 
percent initial rating for his fibromyalgia.

The Board has considered whether the veteran would be 
entitled to a higher rating using the rating criteria that 
was used to evaluate fibromyalgia prior to May 1996.  In this 
case, his fibromyalgia was evaluated, by analogy, using the 
rating criteria for injuries to muscle group XXII - the 
muscles of the front of the neck.  See 38 C.F.R. § 4.73, DC 
5322 (1995).  This muscle group is primarily where the 
veteran stated that he felt pain during service and just 
after service.  Slight injuries are noncompensable; moderate 
injuries warrant a 10 percent rating; and moderately severe 
injuries warrant a 20 percent rating.  The Board finds that 
he would not be entitled to a rating higher than 10 percent 
under this DC because he has not demonstrated that his 
disability is moderately-severe, as opposed to merely 
moderate.  He does not take medication and he has not shown 
he receives continued treatment for this disability.  
Furthermore, he has stated that he has not lost any time from 
work because of it.

Absent objective medical evidence of additional functional 
impairment, other than that attributable to pain, there 
simply is no basis for assigning an initial rating higher 
than 10 percent.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  And since the veteran's 
fibromyalgia and costochondritis have been no more than 10 
percent disabling since filing his claim, he also cannot 
receive "staged" ratings under Fenderson, either.


ORDER

A 10 percent initial rating, but no higher, is granted for 
fibromyalgia and costochondritis, subject to the laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


